﻿7.	Mr. President, first of all allow me, on behalf of the delegation of the Lao People's Democratic Republic, to express to you my heartfelt congratulations on your unanimous election to the presidency of the thirty-fourth session of the General Assembly. I am convinced that thanks to your eminent qualities as a diplomat and your great experience of the United Nations, you will honourably discharge the responsibility entrusted to you. Rest assured that m this task you can count on the full collaboration of my delegation. I would also like, through you, to extend my sincere congratulations to all the Vice- Presidents.
8.	I should also like to congratulate and thank Mr. Indalecio Lievano, the outgoing President, for the wisdom and effectiveness with which he guided the proceedings of the thirty-third session.
9.	I should like to express my great appreciation to Mr. Kurt Waldheim, the Secretary-General of the United Nations, for his persevering and tireless efforts for peace and international co-operation. I wish him the very best of health and every success in discharging his noble mission.
10.	Finally I should like to heartily congratulate the people of Saint Lucia, whose country has just been admitted as the one hundred and fifty-second Member of the United Nations, thus occupying its rightful place in the family of nations.
11.	Since the last session of our Assembly, several events have taken place in various parts of the world. Some of them have fortunately created conditions conducive to the consolidation of detente and international co-operation, while others, on the contrary, are extremely disquieting, not only for the reasons I have just mentioned, but also to peace and security in the world.
12.	For all the non-aligned countries, which make up two thirds of this Assembly, as for the entire international community, the most significant event of 1979 was indisputably the sixth Conference of non-aligned countries, which was recently held in Havana, the magnificent capital of the Republic of Cuba. That Conference was a great victory, not only for the Government and the welcoming and hospitable people of Cuba, who so carefully and impeccably prepared it, but also for all peoples who cherish peace, independence and justice in the world. At the same time it was a crushing defeat for imperialism and the reactionary forces which expended immense effort to sap the unity of the non- aligned movement in order to wreck it. To judge by the result of the Sixth Conference, on which we do not wish to linger, it is absolutely impossible to doubt the effectiveness of the movement and its staunch resolve to assume its responsibilities in the conduct of international relations.
13.	As a fully-fledged member of that community 9f non-aligned countries, the Lao People's Democratic Republic heartily welcomes the success of the Sixth Conference and intends to play its full part within that movement, as we do in other international bodies, so as to make an active contribution to the common struggle against imperialism, colonialism, neo-colonialism, apartheid and racism, and for peace, national independence, detente and the development of international co-operation.
14.	Other events have contributed to the strengthening of international peace and security, and these are the resounding victories achieved by the peoples of Asia, Africa and Latin America in their heroic struggle against the anti-democratic and anti-national regimes which are the instruments of imperialism and international reactionaries.
15.	However encouraging that situation may be, we must never lower our guard. On the contrary, we must persevere and step up our struggle, because experience as proved that the more the imperialists and international reactionaries suffer defeats, the more cruel and perfidious they become, both in their policies and their actions.
16.	We warmly welcome, first, the brilliant victory achieved by the people of fraternal Kampuchea, which finally, on 7 January 1979, overthrew the barbarous, genocidal and repressive regime of its tyrants. On this subject we should recall that, after having finally vanquished the United States imperialists and their Lon Nol henchmen, on 17 April 1975 the heroic people of Kampuchea, instead of being able to enjoy their hard- won peace and independence, because of the treachery of the Pol Pot-Ieng Sary clique and who obey only the reactionaries of Peking [Beijing], met with a most tragic fate. Indeed, practising an abject policy of genocide, the Pol Pot regime massacred more than 3 million Kampucheans and transformed Kampuchea into a vast unspeakable "neo-Nazi slaughter-house".
17.	Futhermore, in addition to the ghastly crimes they perpetrated against their own people the bloody regime of Pol Pot, on the one hand, created a permanent situation of tension in the border regions between Kampuchea and my country and, on the other hand, entered into conflict with Viet Nam, beginning with murderous border incidents which became an open war against Viet Nam and which ended in the resounding victory of Viet Nam over the Pol Pot-Ieng Sary forces. That victory prompted the spontaneous uprising of the Kampuchean people which resulted, on7 January 1979, in the overthrow of the regime of the tyrants and the establishment of the People's Republic of Kampuchea.
18.	Thus, the Kampuchean people, under the guidance of the People's Revolutionary Council and the United Front for the National Salvation of Kampuchea, became the true master of its country and its destiny. Independence, sovereignty and freedom are once more firmly in the hands of the people of Kampuchea, who are practising a foreign policy of peace, independence, friendship and non-alignment, thus consolidating peace and stability in Indo-China, South-East Asia and throughout the world. Thus, the present situation in Kampuchea is irreversible.
19.	It is a regrettable fact, however, that, after that great victory, the international reactionaries, in collusion with the imperialists, have persisted in trying to resuscitate the genocidal regime of Pol Pot which has been consigned to the past, by helping it still to claim a seat within our Organization. These actions constitute a cynical interference in the internal affairs of the Kampuchean people.
20.	As far as we are concerned, the Lao People's Democratic Republic, in accordance with its position which has been repeatedly voiced, recognizes the People's Republic of Kampuchea as an independent and sovereign State which cannot and should never be subjected to threat or aggression by anyone. The People's Revolutionary Council of Kampuchea, which is the sole legitimate and authentic representative of the Kampuchean people, must take possession of its seat in the United Nations and in all other international bodies. No question relating to Kampuchea can be resolved without the participation of the People's Revolutionary Council of Kampuchea.
21.	To respect the memory of the 3 million innocent Kampucheans who were massacred and to render justice to the further 4 million who survived and who have suffered so much at the hands of a genocidal regime unprecedented in the history of humanity, we request the expulsion from the United Nations of the representative of the murderous gang which in fact controls not one inch of the territory of the country and which no longer represents anyone, so that the People's Revolutionary Council of Kampuchea may take its rightful seat.
22.	The Lao people salute the victory of the Iranian people, who overthrew and abolished a feudal, bloody, absolutist regime, thus becoming the true master of their country.
23.	We hail the brilliant victory of the people of Nicaragua, wrested by force of arms from the Fascist Somoza dictatorship. That victory will give great momentum to the struggle of peoples in Latin America and the Caribbean against imperialism and in order to consolidate their national independence.
24.	In the Middle East, the situation continues to be explosive. The Palestinian Arab people have suffered and continue to suffer from the exploitation and aggression of the Israeli Zionists and of the imperialists. The quest for peace through the Camp David agreements and the so-called Egypt-Israel peace treaty16 only make the problem more serious and serve imperialism's designs for domination in the Middle East. Those agreements are not in the interests of the Palestinian Arab people, nor in the interests of the other Arab peoples, nor indeed those of the Egyptian people themselves.
25.	A lasting and equitable settlement of the problem must involve the total withdrawal of the Israeli forces of
"Treaty of Peace between the Arab Republic of Egypt and the State of Israel, signed at Washington on 26 March 1979.
occupation from all occupied Arab territories, including Jerusalem, and the unequivocal recognition of the inalienable right of the Arab people of Palestine to self-determination, as well as their right to establish an independent and sovereign State in Palestine.
26.	The Lao People’s Democratic Republic supports the just struggle of the Arab people of Palestine under the guidance of the PLO, their only legitimate and authentic representative. It supports the just position of the people of Syria and other Arab countries that are victims of Zionist aggression, to the effect that they will not associate themselves with the separate deal. We favour the independence, sovereignty and unity of Lebanon which is opposed to the attempts to dismember its territory by Israel, and condemn the Zionist aggression against Lebanon.
27.	Furthermore, the Lao People's Democratic Republic is in favour of the independence, unity and non- alignment of Cyprus. We are in favour of a peaceful settlement between the two Cypriot communities.
28.	We support the people of Afghanistan in their struggle to consolidate their independence against the subversive and perfidious manoeuvres of the expansionists and the imperialists.
29.	Our unreserved support likewise goes to the peoples of Democratic Yemen and of Ethiopia in their efforts to develop their societies, free from any domination or imperialist interference.
30.	We staunchly support the struggle of the Korean people to bring about the independent and peaceful reunification of Korea and we condemn the presence of foreign troops in South Korea.
31.	In the African continent, colonialism, racism and apartheid, which are already too anachronistic for the end of the twentieth century, still continue in their misdeeds, their domination and savage exploitation of peoples and of the abundant natural riches of Namibia and Zimbabwe. Thus the minority and illegal racist regimes of South Africa and Rhodesia have resorted to all sorts of lies and tricks, such as the rigged election farce and the establishment of puppet regimes.
32.	The Lao people will staunchly side with the Namibian and Zimbabwean peoples and with the peoples of the front-line countries, who are the victims of the barbaric aggression of the minority racist regimes of southern Africa. The Lao People's Democratic Republic has recognized the Saharan Arab Democratic Republic as an independent and sovereign country. We support the struggle of the Saharan people under the leadership of the Frente POLISARIO for independence, sovereignty and the territorial integrity of the Saharan Arab Democratic Republic.
33.	In Latin America, the fraternal Cuban people continue to be subjected to an arbitrary blockade. The Lao People's Democratic Republic, like all countries that cherish justice throughout the world, condemns that blockade and demands the immediate handing over of the naval base of Guantanamo to Cuba. 
34.	The Lao people wish to see the fruitful implementation of the treaties regarding Panamanian sovereignty over the Canal Zone.
35.	We give our greatest sympathy and our unconditional support to the struggle of the Chilean people to restore their democratic rights. We support the struggle of all the peoples of Latin America against the imperialist monopolies to ensure full sovereignty over their natural resources.
36.	Over the last 12 months, the world has noted with indignation the multifarious alliances formed by the imperialists and international reactionaries for purposes of infiltration in all regions of the world in order to provoke dissension and to sow discord among peoples. To carry out their policy of domination and expansionism, the imperialists and reactionaries do not hesitate to provoke conflicts and engage in armed aggression.
37.	Thus, in South-East Asia the international reactionaries, flouting the elementary norms of international law and the traditional conduct of nations, have become embroiled in a wide-scale armed aggression against the Socialist Republic of Viet Nam, which they have accused of having assisted the heroic people of Kampuchea, threatened with extermination, in overthrowing their tyrants. Since then protests such as ' 'Hands off Viet Nam" have been made on the international scene and recently, during the Sixth Conference of non-aligned countries, thanks were expressed to Viet Nam and support was offered for its firm resolve to safeguard and to build up its beloved homeland and for its active participation in the work of national independence and peace among the peoples of the world. But, notwithstanding the universal condemnation of the aforementioned aggression, the international reactionaries have continued to display an arrogant attitude stating that they would teach Viet Nam a "second lesson" if they deemed it necessary. Such acts of aggression could be committed against anyone as long as the Peking leaders arrogate to themselves the right to teach sovereign States lessons.
38.	Today Viet Nam is the victim; tomorrow it may be the Lao People's Democratic Republic, the People's Republic of Kampuchea or, indeed, other countries. In view of this grave situation now prevailing in South-East Asia, we appeal to the international community to demonstrate vigilance in order to prevent another war, which might have incalculable consequences.
39.	As things stand as regards my country, the champions of reactionary power in Peking, through their manoeuvres and hostile acts, oppose the revolutionary work of the Lao people. They have massed several divisions of troops along our borders; they have sent spies and pirates to Laos, provoked constant disturbances, sown subversion, brought about division among the ethnic minorities of Laos and gathered together all the exiled Lao reactionary exiles into a trumped-up "Lao Socialist Party".
183 . Worse yet, in order to conceal their dark and evil designs, they have, under the fallacious pretext of "taking in refugees", on the one hand, goaded young people from Laos to flee their homeland and to become refugees, and, on the other hand, attracted to south China several thousands of former soldiers and people who are hated by progressive Lao society and who had sought refuge in Thailand.
184.	At the same time, they have deployed enormous efforts to sap the friendship and solidarity existing between Laos and Viet Nam and between Laos, Viet Nam and Kampuchea in the hope of weakening those three countries and of making preparations for the eventual overthrow of the new regime in our country.
185.	The Lao People's Democratic Republic is an independent, sovereign country, a member of the non- aligned movement and a Member of the United Nations. We have a domestic and foreign policy that is independent and we are masters of our own fate and will allow no country to interfere in our internal affairs.
186.	After the total liberation of the country, the multinational Lao people more than any other strives to live in peace, friendship and co-operation with other nations, especially with our neighbours, in order that we may concentrate all our efforts and national potential on rebuilding the country, which saw heavy destruction during the war, on improving our living conditions and on contributing to peace and stability in South-East Asia and throughout the world. The Lao People's Democratic Republic is a small country with a population of 3 million and a backward economy. Therefore it is not in a position to threaten a country of about a billion people such as China. The Lao people and the Chinese people have long enjoyed good relations of friendship. The Chinese authorities alone are responsible for the deterioration in the relations between our two countries. Their derogatory remarks and fallacious propaganda will never succeed in turning the people of the Lao People's Democratic Republic away from our independent policy or to break the great militant solidarity and friendship between the Lao people, the Vietnamese people and the Kampuchean people. We demand that the Peking leaders put an end to their threat to Laos and respect our independence, sovereignty and territorial integrity.
187.	The abiding foreign policy of the Lao People's Democratic Republic is one of peace, independence, friendship and non-alignment. That policy is in line with the geopolitical situation in Laos and our future and long-term interests and is a response to the profound aspirations of the peoples of Laos and of South-East Asia.
188.	We heartily welcome our relations of militant solidarity, friendship and fraternal co-operation with the Socialist Republic of Viet Nam and the People's Republic of Kampuchea, which are becoming ever stronger and more developed each day.
189.	We are continually developing our good relations with the Soviet Union and the other fraternal socialist countries. We are delighted at the fruitful good- neighbourly relations that we enjoy with the Kingdom of Thailand, and we strive to make the common border between our two countries one of peace and friendship. We want to do our utmost to develop friendly relations and many-sided co-operation with the countries of South-East Asia in order to work to make that region a zone of peace, independence, neutrality, stability and prosperity.
190.	The focal-points of tension still to be found in various regions of the world as a result of imperialism, colonialism, neo-colonialism, racism and expansionism are a serious obstacle to the development of detente and disarmament, towards which countries which cherish peace, independence and justice are striving.
191.	In the field of disarmament, we consider that the results of the work of the tenth special session of the General Assembly of the United Nations is an appropriate basis for concrete action. It is up to us more than ever before to envisage necessary provisions so that those results can be translated as quickly as possible into action.
192.	Peace, and the security of peoples, can never be ensured by stockpiling weapons. Every effort to curb the arms race, in conventional as well as in nuclear terms, and to reduce the existing stockpiles, deserves strong encouragement. It is in this spirit that my delegation is delighted by the recent signature of the treaty resulting from the second round of the Strategic Arms Limitation Talks in Vienna by President Brezhnev and President Carter. We support the policies and efforts of the Soviet Union, as well as the other socialist countries, for peace, international detente, and disarmament. We consider that the treaty will open the way to several others on a more far-reaching scale, thus increasing the momentum of the process of general and complete disarmament under effective international control.
193.	In this context, we await with interest the conclusion in the near future of other international treaties, particularly that concerning the non-use of force in international relations, since we are convinced that that type of treaty will help to promote a climate of trust which is useful for disarmament.
194.	For these same reasons, we appreciate, and, indeed, support the initiative taken by the Czechoslovakian Socialist Republic in requesting the inclusion of an additional item called: "Adoption of a declaration on international co-operation for disarmament" in the agenda of the present session of the General Assembly, and we welcome the decisions taken at the last session of the General Assembly regarding the item on the preparation and education of societies for life in peace as well as on international "Disarmament Week", proposed respectively by the Polish People's Republic and the Mongolian People's Republic.
195.	We likewise consider that the convening of a world disarmament conference, the need for which has been recognized by everyone, will enable us to achieve measures which will speed up our march towards the final goal of general and complete disarmament.
196.	We reaffirm our support for the proposal to make the Indian Ocean a nuclear-free zone of peace , free of any foreign military base; we support the demands of the coastal peoples and Governments for the dismantling of the military and nuclear base on Diego Garcia.
197.	We share and support the idea that the dissolution of blocs, pacts and military alliances will help strengthen, develop and render irreversible the process of international detente.
198.	Accordingly, we consider that the inclusion on the agenda of this session of the General Assembly of an item called: "Inadmissibility of the policy of hegemonism in international relations", proposed by the Union of Soviet Socialist Republics, is most timely, and we fully support it.
199.	We favour the creation of nuclear-free zones and zones of peace wherever this is possible, with the consent of all States concerned.
200.	As regards detente and reducing tension between nations, we welcome the fact that negotiations between the Soviet Union and China for normalizing their relations have been resumed. We appreciate and support the just position and serious attitude of the Soviet Union in trying to achieve concrete results, and thus extend the sphere of detente to all regions of the world.
201.	The gap between the developed countries and the developing countries becomes ever wider. This situation, which cannot last much longer without endangering international peace and security, is a result, as we all know too well, of the persistence of the unjust basis on which international economic relations rest. These relations, characterized by dependence, exploitation and inequality, have shown themselves for a long time now of being incapable of stimulating the development of under-developed countries and contributing to the elimination of their economic and social ills, which were engendered by centuries of colonial, neo-colonial and imperialist exploitation.
202.	In order to remedy that serious situation, the sixth special session of the General Assembly, which met in 1974, examined the problem of international economic development in all its aspects, and adopted by consensus a Declaration and a Programme of Action on the Establishment of a New International Economic Order that would be more just and more equitable. Five years have elapsed since the adoption of those texts, and the economic situation of the developing countries, far from improving, has continually grown worse. However, despite this highly disturbing fact, negotiations have proceeded within the United Nations and in various specialized bodies to implement measures which have been advocated to establish the new international economic order; but the results have been meagre be-cause of the lack of political will on the part of most of the developed market-economy countries, which are hanging on to their vested privileges. The recent failure of the fifth session of UNCTAD, held in Manila last May, is a perfect demonstration of that point.
203.	It is imperative, in the interests of balanced and harmonious development of all countries, both developed and developing, as well as in the interests of safeguarding international peace and security, that the developed market-economy countries put an end to their dilatory practices and adopt a policy of real effective co-operation with the developing countries. This could make it possible for the new international economic order to emerge.
204.	Before concluding, I should like to reaffirm the commitment of my country to the purposes and principles of the United Nations, which have always guided our conduct in our relations with other countries. We are convinced that scrupulous respect for these principles by all Member States will help to contribute to the advent of a better world—a world where detente, disarmament, co-operation and peaceful coexistence will reign. The work of this session will bring us closer to that goal. The delegation of the Lao People's Democratic Republic will spare no effort to make an active contribution to that goal, and we hope for the brilliant success of the thirty-fourth session of the General Assembly.